                                      United States District Court
                                       Southern District of Ohio
                                  Eastern Division at Columbus, Ohio

United States of America

-vs-                                                              Case No. 2:19-cr-162

Hussein Guled Adam


                                       COURTROOM MINUTES
                                          Initial Appearance

U.S. Magistrate Judge Kimberly A. Jolson               Date: July 24, 2019 @ 1:30 p.m.
Deputy Clerk          Jessica Rector                   Counsel for Govt:      Jessica Knight
Court Reporter        CourtSmart                       Counsel for Deft(s):   Steve Brown
Interpreter                                            Pretrial/Probation:
Log In                1:50 p.m.                        Log Out                1:57 p.m.


Defendant advised of rights, charges, and penalties.

Defendant has retained counsel.

Government does not seek detention.

Order setting conditions of release issued.

Government moves to unseal case. The motion is granted.
